DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Withdrawn
In light of Applicant’s amendments and remarks, the previous rejections of claims 10-11 and 14-15 under 35 USC 112 are withdrawn.

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 10, 16, and 27 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a spa according to the claims including a shell shoulder and a shell skirt, a spa cover in sealing engagement with a rim of the spa providing a fluid tight seal against air from entering the sealed cavity and into the intake from outside the sealed cavity, whereby an interior of the spa cover, the shell shoulder and the shell skirt provide the fluid tight seal; a water intake opening through said shell, wherein when the spa is covered with the spa cover, the air drawn into the air intake inlet is from the sealed cavity between an interior surface of the spa cover and a water surface in the shell and an internal inward facing surface of the shell.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
May et al. (US Patent Publication No. 2010/0223721) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a spa comprising: an uninsulated shell disposed; a water intake opening through said shell; a filter assembly downstream of and in fluid connection with said water intake; a heater in fluid line connection with said filter assembly; a pump in fluid line connection with said heater; a hydrotherapy jet in fluid line connection with said pump; and an air intake opening through the shell, said air intake opens into an air tube, said air tube in fluid line connection with said hydrotherapy jet, said air intake has an inlet which opens to an environment external to a void space and shell.
Genova (US Patent Publication No. 2013/0104307) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a cover forming a sealed cavity between an interior surface of the spa cover and a water surface in the shell and an internal inward facing surface of the shell.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754